EXHIBIT 10.14
 
 
PLACEMENT AGREEMENT
 
July 7, 2006
 
Keating Securities, LLC
Axiom Capital Management, Inc.
5251 DTC Parkway, Suite 1090
780 Third Avenue, 43rd Floor
Greenwood Village, CO 80111
New York, NY 10017-2024

 

Re:
Offering of Series B Convertible Preferred Stock in the Aggregate Principal
Amount of $7,000,000 (Minimum) and $10,000,000 (Maximum) with Attached Warrants

 
Gentlepersons:
 
1.    Introduction.
 
Keating Securities, LLC, a Delaware limited liability company (“Keating”), and
Axiom Capital Management, Inc. (“Axiom” and together with Keating, the
“Placement Agents”), propose to act on a best efforts basis as the exclusive
placement agents for Infosmart Group Limited, a company incorporated in the
British Virgin Islands (“Infosmart”), in a private placement offering
(“Offering”) of Series B Convertible Preferred Stock (“Shares”) with attached
warrants (“Warrants”), in a minimum principal amount of $7,000,000 (“Minimum
Amount”) and a maximum principal amount of $10,000,000 (“Maximum Amount”), to be
issued by Cyber Merchants Exchange, Inc., a California corporation (“Cyber
Merchants”), upon the closing of the Exchange Agreement described below.
 
Prior to the closing of the Offering (“Closing”), Infosmart and Cyber Merchants
shall have completed the transactions under a certain exchange agreement
(“Exchange Agreement”) to be entered into by and among Cyber Merchants, KI
Equity Partners II, LLC, a shareholder of Cyber Merchants (“KI Equity”), Prime
Fortune Enterprises, Ltd., the sole shareholder of Infosmart (“Prime Fortune”),
and each of the shareholders of Prime Fortune (the “Shareholders”). Pursuant to
the Exchange Agreement, all of the issued and outstanding shares of capital
stock of Prime Fortune will be transferred to Cyber Merchants in exchange for
1,000,000 shares of Series A Convertible Preferred Stock (“Series A Preferred
Stock”) of Cyber Merchants (the “Exchange”). The shares of Prime Fortune to be
exchanged pursuant to the Exchange Agreement will also include 58.82352 shares
of Prime Fortune’s capital stock (the “HIG Shares”) to be issued by Prime
Fortune to Hamptons Investment Group, Ltd. (“HIG”) immediately prior to the
closing of the Exchange Agreement for services as a finder in connection with
the Exchange Agreement. Upon completion of the Exchange, Infosmart will be an
indirect, wholly owned subsidiary of Cyber Merchants. The Series A Preferred
Stock will by designation of its terms be junior to the Series B Convertible
Preferred Stock.
 
The Shares will be entitled to quarterly dividends accruing at the rate of 8%
per annum. The Shares will be convertible into Cyber Merchant’s common stock
(the “Conversion Shares”) at any time at the option of the investor at a fixed
conversion price based on a $33,720,000 fully diluted pre-money valuation (the
“Conversion Price”). The Shares will also be subject to mandatory conversion on
the second anniversary of the closing of the Offering, and a forced

 
 

--------------------------------------------------------------------------------

 

conversion by Cyber Merchants upon the occurrence of certain events. Investors
in the Offering (“Investors”) will also receive five-year warrants to purchase
shares of Cyber Merchant’s common stock (“Common Stock”) in an amount equal to
100% of the Conversion Shares. The Warrants will be exercisable at a price equal
to 125% of the Conversion Price (“Exercise Price”).
 
Following the consummation of the Exchange and prior to the closing of the
Offering, Cyber Merchant’s shall assume all of Infosmart’s rights and
obligations under this Agreement; provided that prior to Cyber Merchants’
approval and assumption of this Agreement, references to Infosmart shall only be
deemed to include Infosmart and references to Cyber Merchants shall only be
deemed to include Cyber Merchants.
 
The Exchange and the transactions contemplated under the Exchange Agreement are
herein referred to as the “Transaction” or collectively as the “Transactions.”
 
Upon consummation of the Exchange, Cyber Merchants will prepare a proxy or
information statement pursuant to Regulation 14A or 14C under the Exchange Act
(as defined below) (together with any amendments or supplements thereto, the
“Proxy/Information Statement”) and will either solicit proxies from its
shareholders or obtain majority consent from and inform its shareholders to: (i)
approve a change in the name of Cyber Merchants to a name approved by its Board
of Directors (“Board”); (ii) approve an increase in the authorized number of
shares of Cyber Merchants Common Stock from 40,000,000 to 300,000,000; and (iii)
to approve such other actions as may be approved by the Board. Upon
effectiveness of the increase in the authorized number of shares of Common
Stock, the shares of the Series A Preferred Stock will automatically convert by
its terms into an aggregate of 116,721,360 fully paid and non-assessable shares
of Common Stock. As a condition of the closing of the Exchange, KI Equity and
the Shareholders will enter into a voting agreement (“Voting Agreement”) that
requires their share approval vote favoring the actions provided in (i) through
(iii) above.
 
The Shares and the Warrants are more fully described in a private placement
memorandum dated July 10, 2006, including any supplements or amendments thereto
(the “Memorandum”). Except as otherwise defined herein, all capitalized terms
shall have the meaning set forth in the Memorandum.
 
Infosmart desires to employ the Placement Agents as its exclusive placement
agents to offer, offer for sale and sell the Shares and Warrants subject to all
of the terms and conditions of this Agreement and subject to the terms and
conditions contained in the Memorandum. In the event of any inconsistency
between this Agreement and the Memorandum, the terms and conditions of this
Agreement shall supercede and be controlling.
 
2.    Representations and Warranties of Infosmart and Cyber Merchants.
 
(a)    Infosmart represents and warrants to, and covenants with, the Placement
Agents as of the date of this Agreement and, unless otherwise set forth in the
applicable representation or warranty, upon completion of the as of the date of
the Closing as follows:
 
(i)    Authority. As of the Closing (as defined in Section 4(d) below), all
action required to be taken by Infosmart necessary for the authorization of this
Agreement, the

 
-2-

--------------------------------------------------------------------------------

 

Subscription Agreements between Infosmart and the purchasers of the Shares and
Warrants, the form of which is attached as Exhibit A hereto (the “Subscription
Agreements”), the Registration Rights Agreement in the form attached as Exhibit
B hereto (the “Registration Rights Agreement” and together with the Subscription
Agreements, the “Related Agreements”) and the performance of all obligations of
Infosmart hereunder will have been taken; and this Agreement and the Related
Agreements shall be in full force and effect.
 
(ii)    Authority for Exchange Agreement. As of the Closing, all action required
to be taken by Infosmart necessary for the authorization of the Exchange
Agreement (collectively with each of the ancillary agreements related thereto,
collectively the “Transaction Documents”) and the performance of all obligations
of Infosmart thereunder will have been taken.
 
(iii)    Organization and Qualification.
 
(a)    Infosmart is a company incorporated in the British Virgin Islands, is
duly formed or organized, validly existing and in good standing under the laws
of its jurisdiction of organization and has the requisite power and authority to
own, lease and operate its assets and properties and to carry on its business as
it is now being or currently planned by Infosmart to be conducted. Infosmart is
in possession of all franchises, grants, authorizations, licenses, permits,
easements, consents, certificates, approvals and orders (“Approvals”) necessary
to own, lease and operate the properties it purports to own, operate or lease
and to carry on its business as it is now being conducted, and to consummate the
Transactions contemplated under this Agreement and the Exchange Agreement,
except where the failure to have such Approvals could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect (as
hereinafter defined) on Infosmart. Infosmart is not in violation of any of the
provisions of Infosmart’s articles of organization or bylaws or similar
governing, organization or charter documents (collectively referred to herein as
“Charter Documents”). Infosmart is in good standing in the British Virgin
Islands. The minute books or the equivalent contain true, complete and accurate
records of meetings and consents in lieu of meetings of its board of directors
(and any committees thereof), similar governing bodies and stockholders
(“Corporate Records”) of Infosmart, since the time of Infosmart’s organization.
The ownership records of shares of Infosmart’s capital stock are true, complete
and accurate records of the ownership such of shares as of the date of such
records and contain all transfers of such shares since the time of Infosmart’s
organization (“Share Records”). Infosmart is not required to qualify to do
business as a foreign corporation in any other jurisdiction. For purposes of
this Agreement, the term “Material Adverse Effect” when used in connection with
an entity means any change, event, violation, inaccuracy, circumstance or
effect, individually or when aggregated with other changes, events, violations,
inaccuracies, circumstances or effects, that is materially adverse to the
business, assets (including intangible assets), revenues, financial condition or
results of operations of such entity or its subsidiaries, if any, taken as a
whole (it being understood that neither of the following alone or in combination
shall be deemed, in and of itself, to constitute a Material Adverse Effect: (i)
changes attributable to the public announcement or pendency of the Exchange, the
Offering or any related transactions, (ii) changes in general national or
regional economic conditions, (iii) changes affecting the industry generally in
which the entity operates (and with respect to Infosmart, in which the
Affiliated Companies (as defined in Section 2(a)(v) below) operate), or (iv) any
SEC (as defined in Section 2(a)(xxv) below) rulemaking requiring enhanced
disclosure of transactions with a public shell.

 
-3-

--------------------------------------------------------------------------------

 

(b)    Each member of the Group (as hereinafter defined) is organized under the
laws of the jurisdiction set forth in Schedule 2(a)(iii) hereto, is duly formed
or organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has the requisite power and authority to own,
lease and operate its assets and properties and to carry on its business as it
is now being or currently planned by each member of the Group to be conducted.
Each member of the Group is in possession of all Approvals necessary to own,
lease and operate the properties it purports to own, operate or lease, to carry
on its business as it is now being conducted, to consummate the Transactions. No
member of the Group is in violation of any of the provisions of their respective
Charter Documents. The Corporate Records of each member of the Group contain
true, complete and accurate records of meetings and consents in lieu of meetings
of its board of directors (and any committees thereof), similar governing bodies
and holders of its registered capital, since the time of their respective
organization. The ownership records of each Group member’s registered capital
are true, complete and accurate records of such ownership as of the date of such
records and contains all transfers of such registered capital since the time of
their respective organization. No member of the Group is required to qualify to
do business as a foreign corporation in any other jurisdiction. For purposes of
this Agreement, the term “Group” shall mean collectively Infosmart, Infoscience
International Enterprises, Ltd., Info Smart Technology, Ltd., InfoScience Media
Limited and Discobrás Indústria E Comércio de Eletro Eletrônica Limiteda.
 
(iv)    Subsidiaries. Set forth in Schedule 2(a)(iv) hereto is a true and
complete list of all Subsidiaries (as hereinafter defined) of Infosmart and any
member of the Group stating, with respect to each Subsidiary, its jurisdiction
of incorporation or organization, date of incorporation or organization,
capitalization and equity ownership. Each Subsidiary is a corporation duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization, has all requisite
corporate power and authority to own, lease and operate its properties and to
carry on its businesses as they are now being conducted, and no Subsidiary is
required to qualify to do business as a foreign corporation in any other
jurisdiction. All of the outstanding shares of capital stock of each Subsidiary
have been duly and validly authorized and issued, are fully paid and
non-assessable, have not been issued in violation of any preemptive or other
right of stockholders, or any other Person (as defined below), or of any Legal
Requirements (as defined in Section 2(a)(vii) below), and are owned beneficially
and of record by the Person as specified on Schedule 2(a)(iv), free and clear of
any liens, claims, charges, encumbrances, pledges, mortgages, security
interests, options, rights to acquire, proxies, voting trusts or similar
agreements, restrictions on transfer or adverse claims of any nature whatsoever
(“Liens”). No Subsidiary is in violation of any of the provisions of its Charter
Documents.
 
Except as described in Schedule 2(a)(iv) hereto, neither Infosmart, any member
of the Group nor any Subsidiary owns, directly or indirectly, any ownership,
equity, profits or voting interest in any Person (other than Infosmart, a member
of the Group or the Subsidiaries) or has any agreement or commitment to purchase
any such interest, and Infosmart, each Group member and their Subsidiaries have
not agreed and are not obligated to make nor are bound by any written, oral or
other agreement, contract, subcontract, lease, binding understanding,
instrument, note, option, warranty, purchase order, license, sublicense,
insurance policy, benefit plan, commitment or undertaking of any nature, as of
the date hereof or any date hereafter, under

 
-4-

--------------------------------------------------------------------------------

 

which any of them may be obligated to make any future investment in or capital
contribution to any other entity.
 
For purposes of this Agreement, (i) the term “Subsidiary” shall mean any Person
(other than a member of the Group) in which Infosmart, any member of the Group
or any Subsidiary directly or indirectly, owns beneficially securities or
interests representing more than 50% of (x) the aggregate equity or profit
interests, or (y) the combined voting power of voting interests ordinarily
entitled to vote for management or otherwise, and (ii) the term “Person” shall
mean and include an individual, a corporation, a partnership (general or
limited), a joint venture, an association, a limited liability company, a trust
or any other organization or entity, including a government or political
subdivision or an agency or instrumentality thereof.
 
(v)    Capitalization.
 
(a)    The authorized capital stock of Infosmart currently consists of 50,000
shares of capital stock, par value $1.00 per share, or an authorized and
registered capital of $50,000. At the close of business on the business day
prior to the date hereof, Schedule 2(a)(v) hereto contains all of the
outstanding equity securities of Infosmart together with the HIG Shares to be
issued by Infosmart immediately prior to closing of the Exchange Agreement. All
Shares on Schedule 2(a)(v) have been validly issued, fully paid and are
non-assessable and have not been issued in violation of any preemptive or other
right of stockholders (or any other Person), or of any legal requirement. Except
as set forth in Schedule 2(a)(v), there are no outstanding securities,
convertible securities, options, warrants or derivative securities, and there
are no agreements or commitments obligating Infosmart to issue or grant any of
the foregoing, including any pre-emptive or similar rights. All outstanding
shares of capital stock, options, warrants and other securities of Infosmart
have been issued in compliance with (i) all applicable securities laws and (in
all material respects) other applicable laws and regulations, and (ii) all
requirements set forth in any applicable contracts. Except as described in
Schedule 2(a)(v) or in Schedule 2(a)(v) hereto, there are no commitments or
agreements of any character to which Infosmart is bound obligating Infosmart to
accelerate the vesting of any options or warrants as a result of the
Transactions.
 
(b)    The authorized and registered capital stock of each member of the Group
shall be as set forth in Schedule 2(a)(v) hereto. All of the outstanding shares
of capital stock of each member of the Group have been duly and validly
authorized and issued, are fully paid and non-assessable, have not been issued
in violation of any preemptive or other right of stockholders (or any other
Person) or of any Legal Requirement, and are owned beneficially and of record by
the Person as specified on Schedule 2(a)(v), free and clear of any Lien. Except
as set forth in Schedule 2(a)(v), there are no outstanding securities,
convertible securities, options, warrants or derivative securities, and there
are no agreements or commitments obligating any member of the Group to issue or
grant any of the foregoing, including any pre-emptive or similar rights. All
outstanding shares, options, warrants and other securities of each member of the
Group have been issued in compliance with (i) all applicable securities laws and
(in all material respects) other applicable laws and regulations, and (ii) all
requirements set forth in any applicable contracts.
 
(c)    Except as set forth in this Section 2(a)(v) or in Schedule 2(a)(v)
hereto, there are no equity securities, partnership interests or similar
ownership interests of any

 
-5-

--------------------------------------------------------------------------------

 

class of any equity security of Infosmart, any member of the Group or any
Subsidiary (collectively, the “Affiliated Companies” and individually, the
“Affiliated Company”), or any securities exchangeable or convertible into or
exercisable for such equity securities, partnership interests or similar
ownership interests, issued, reserved for issuance or outstanding. Except as set
forth in this Section 2(a)(v) or in Schedule 2(a)(v) hereof, there are no
subscriptions, options, warrants, equity securities, ownership or partnership
interests or similar ownership interests, calls, rights (including preemptive
rights), commitments or agreements of any character to which the Affiliated
Companies are a party or by which they are bound obligating them to issue,
deliver or sell, or cause to be issued, delivered or sold, or repurchase, redeem
or otherwise acquire, or cause the repurchase, redemption or acquisition of, any
registered capital, ownership interests, partnership interests or similar
ownership interests of the Affiliated Companies or obligating the Affiliated
Companies to grant, extend, accelerate the vesting of or enter into any such
subscription, option, warrant, equity security, call, right, commitment or
agreement.
 
(d)    Except as contemplated by this Agreement, and except as set forth in
Schedule 2(a)(v) hereto, there are no registration rights, and there is no
voting trust, voting agreement, proxy, rights plan, anti-takeover plan or other
agreement or understanding to which the Affiliated Companies are a party or by
which they are bound with respect to any shares of capital stock, registered
capital, equity securities, partnership interests or similar ownership interests
of any class of the Affiliated Companies, and there are no agreements to which
the Affiliated Companies are a party, or which the Affiliated Companies have
knowledge of, which conflict with this Agreement or the transactions
contemplated herein or otherwise prohibit the consummation of the transactions
contemplated hereunder.
 
(e)    As of the Closing Date (as defined in Section 4(d)) (and following
completion of the Exchange), Infosmart’s capitalization will be the
capitalization of Cyber Merchants as described in Section 2(b)(vi).
 
(vi)    Authority Relative to this Agreement. Infosmart has all necessary
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and, to consummate the transactions
contemplated hereby (including the Transactions). The execution and delivery of
this Agreement and the consummation by Infosmart of the transactions
contemplated hereby (including the Transactions) have been duly and validly
authorized by all necessary action on the part of Infosmart (including the
approval by Infosmart’s stockholders), and no other proceedings on the part of
any Affiliated Company are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by Infosmart and, assuming the due
authorization, execution and delivery thereof by the other parties hereto,
constitutes the legal and binding obligation of Infosmart, enforceable against
it in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity and public
policy.
 
(vii)    No Conflict; Required Filings and Consents.
 
(a)    The execution and delivery of this Agreement and the Exchange Agreement
by Infosmart does not, and the performance of this Agreement and the Exchange

 
-6-

--------------------------------------------------------------------------------

 

Agreement by Infosmart shall not, (i) conflict with or violate their respective
Charter Documents, (ii) conflict with or violate any Legal Requirements (as
defined below), or (iii) result in any breach of or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or materially impair the Affiliated Company’s rights or alter the rights or
obligations of any third party under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien or encumbrance on any of the properties or assets of any
Affiliated Company pursuant to, any Material Contracts (as defined in Section
2(a)(xxi) below), except, with respect to clauses (ii) or (iii), for any such
conflicts, violations, breaches, defaults or other occurrences that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Affiliated Companies. For purposes of this Agreement, the
term “Legal Requirements” means any federal, state, local, municipal, foreign or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, edict, decree, rule, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Entity (as defined below).
 
(b)    The execution and delivery of this Agreement and the Exchange Agreement
by Infosmart does not, and the performance of obligations of Infosmart hereunder
or thereunder will not, require any consent, approval, authorization or permit
of, or filing with or notification to, any court, administrative agency,
commission, governmental or regulatory authority, domestic or foreign (a
“Governmental Entity”), except (i) for applicable requirements, if any, of the
Securities Act of 1933, as amended (the “Securities Act”), the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), state securities laws
(“Blue Sky Laws”), and the rules and regulations thereunder, and appropriate
documents with the relevant authorities of other jurisdictions in which
Infosmart is qualified to do business, and (ii) where the failure to obtain such
consents, approvals, authorizations or permits, or to make such filings or
notifications, would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the Affiliated Companies or, after
the closing of the Exchange Agreement, Cyber Merchants, or prevent consummation
of the Transactions or otherwise prevent the parties hereto from performing
their obligations under this Agreement or the Exchange Agreement.
 
(viii)    Compliance. Each Affiliated Company has complied with and is not in
violation of any Legal Requirements with respect to the conduct of their
business, or the ownership or operation of their business, except for failures
to comply or violations which, individually or in the aggregate, have not had
and are not reasonably likely to have a Material Adverse Effect on the
Affiliated Companies. To the knowledge of Infosmart, the businesses and
activities of the Affiliated Companies have not been and are not being conducted
in violation of any Legal Requirements. Each Affiliated Company is not in
default or violation of any term, condition or provision of any applicable
Charter Documents or Contracts. Except as set forth on Schedule 2(a)(viii), no
written notice of non-compliance with any Legal Requirements relating or with
respect to the business of the Affiliated Companies has been received by the
Affiliated Companies (and each Affiliated Company has no knowledge of any
material such notice delivered to any other Person). To the knowledge of
Infosmart, the Affiliated Companies are not in violation of any material term of
any contract or covenant relating to employment, patents, proprietary
information disclosure, non-competition or non-solicitation.
 
(ix)    Financial Statements.

 
-7-

--------------------------------------------------------------------------------

 

(a)    The audited financial statements of Infosmart in the Memorandum are a
correct and complete copy of the audited financial statements (including, in
each case, any related notes thereto) of Infosmart and the members of the Group,
on a consolidated basis, for the fiscal years ended December 31, 2004 and 2005,
prepared in accordance with the published rules and regulations of any
applicable Governmental Entity and with generally accepted accounting principles
of the United States (“U.S. GAAP”) applied on a consistent basis throughout the
periods involved (except as may be indicated in the notes thereto) and audited
in accordance with the auditing standards of the Public Company Accounting
Oversight Board (“PCAOB”) by an independent accountant registered with PCAOB,
and such statements fairly present in all material respects the financial
position of Infosmart and the members of the Group, on a consolidated basis, at
the respective dates thereof and the results of its operations and cash flows
for the periods indicated, and each does not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.
 
(b)    The unaudited financial statements of Infosmart in the Memorandum are a
complete copy of the unaudited financial statements (including, in each case,
any related notes thereto) of Infosmart and each member of the Group, on a
consolidated basis, for the three-month period ended March 31, 2006, prepared in
accordance with U.S. GAAP applied on a consistent basis throughout the period
involved (except as may be indicated in the notes thereto), and have been
reviewed by an independent accountant registered with PCAOB, and such statements
will fairly present in all material respects the financial position of Infosmart
and the members of the Group, on a consolidated basis, at the dates thereof and
the results of its operations and cash flows for the periods indicated, except
that the unaudited interim financial statements will be subject to normal
adjustments which are not expected to have a Material Adverse Effect on
Infosmart or the members of the Group. The audited financial statements and the
unaudited financial statements described in this Section 2(a)(ix) are
collectively referred to herein as the “U.S. GAAP Financial Statements”.
 
(c)    Infosmart and each member of the Group maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
(x)    No Undisclosed Liabilities. Except as set forth in Schedule 2(a)(x)
hereto, the Affiliated Companies have no liabilities individually in excess of
$25,000 and in the aggregate in excess of $100,000 (absolute, accrued,
contingent or otherwise) of a nature required to be disclosed on a balance sheet
or in the related notes to the consolidated financial statements prepared in
accordance with U.S. GAAP which are, individually or in the aggregate, material
to the business, results of operations or financial condition of the Affiliated
Companies, except: (i) liabilities provided for in or otherwise disclosed in the
consolidated balance sheets of Infosmart and the members of the Group as of
December 31, 2005, prepared in accordance with U.S. GAAP, as included in the
Memorandum, and (ii) such liabilities arising in the ordinary

 
-8-

--------------------------------------------------------------------------------

 

course of business of the Affiliated Companies since December 31, 2005, none of
which would have a Material Adverse Effect on the Affiliated Companies.
 
(xi)    Absence of Certain Changes or Events. Except as set forth in Schedule
2(a)(xi) hereto or in the Memorandum, including the consolidated balance sheets
of Infosmart and the members of the Group since December 31, 2005, and except
for the transactions contemplated under this Agreement (including the Offering),
there has not been, with respect to any Affiliated Company: (a) any Material
Adverse Effect, (b) any declaration, setting aside or payment of any dividend
on, or other distribution (whether in cash, securities or property) in respect
of, any of equity securities, or any purchase, redemption or other acquisition
of any of equity securities or any options, warrants, calls or rights to acquire
any equity securities or other securities, (c) any split, combination or
reclassification of any equity securities, (d) any granting of any increase in
compensation or fringe benefits, except for normal increases of cash
compensation in the ordinary course of business consistent with past practice,
or any payment of any bonus, except for bonuses made in the ordinary course of
business consistent with past practice, or any granting of any increase in
severance or termination pay or any entry into any currently effective
employment, severance, termination or indemnification agreement or any agreement
the benefits of which are contingent or the terms of which are materially
altered upon the occurrence of a transaction of the nature contemplated hereby,
(e) entry into any licensing or other agreement with regard to the acquisition
or disposition of any Intellectual Property (as hereinafter defined) other than
licenses in the ordinary course of business consistent with past practice or any
amendment or consent with respect to any licensing agreement filed or required
to be filed with respect to any Governmental Entity, (f) any material change in
its accounting methods, principles or practices, (g) any change in the auditing
firm, (h) any issuance of securities, or (i) any revaluation of any of their
respective assets, including, without limitation, writing down the value of
capitalized inventory or writing off notes or accounts receivable or any sale of
assets other than in the ordinary course of business.
 
(xii)    Litigation. Except as disclosed in Schedule 2(a)(xii) hereto, there are
no claims, suits, actions or proceedings pending, or to the knowledge of any
Affiliated Company, threatened against the Affiliated Companies, before any
court, governmental department, commission, agency, instrumentality or
authority, or any arbitrator that seeks to restrain or enjoin the consummation
of the transactions contemplated by this Agreement or which could reasonably be
expected, either individually or in the aggregate with all such claims, actions
or proceedings, to have a Material Adverse Effect on the Affiliated Companies or
have a Material Adverse Effect on the ability of the parties hereto to
consummate the Transactions.
 
(xiii)    Employee Benefit Plans.
 
(a)    To the knowledge of Infosmart, all employee compensation, incentive,
fringe or benefit plans, programs, policies, commitments or other arrangements
(whether or not set forth in a written document) covering any active or former
employee, director or consultant of the Affiliated Companies, or any trade or
business (whether or not incorporated) which is under common control with the
Affiliated Companies, with respect to which the Affiliated Companies has
liability (collectively, the “Plans”) has been maintained and administered in
all material respects in compliance with its terms and with the requirements
prescribed by any and all statutes, orders, rules and regulations which are
applicable to such Plans, and all liabilities with respect to the Plans have
been properly reflected in the consolidated

 
-9-

--------------------------------------------------------------------------------

 

financial statements of Infosmart and the members of the Group. No suit, action
or other litigation (excluding claims for benefits incurred in the ordinary
course of Plan activities) has been brought or is continuing, or to the
knowledge of Infosmart is threatened, against or with respect to any such Plan.
To the knowledge of Infosmart, there are no audits, inquiries or proceedings
pending or, to the knowledge of Infosmart, threatened by any governmental agency
with respect to any Plans. To the knowledge of Infosmart, all contributions,
reserves or premium payments required to be made or accrued as of the date
hereof to the Plans have been timely made or accrued. To the knowledge of
Infosmart, each Plan can be amended, terminated or otherwise discontinued after
the closing of the Transactions in accordance with its terms, subject to
applicable laws, without liability to Infosmart or the Affiliated Companies
(other than ordinary administration expenses and expenses for benefits accrued
but not yet paid).
 
(b)    Except as disclosed on Schedule 2(a)(xiii) hereto, neither the execution
and delivery of this Agreement or the Exchange Agreement nor the consummation of
the transactions contemplated hereby or thereby will (i) result in any payment
(including severance, unemployment compensation, golden parachute, bonus or
otherwise) becoming due to any stockholder, officer, director or employee of the
Affiliated Companies under any Plan or otherwise, (ii) materially increase any
benefits otherwise payable under any Plan, or (iii) result in the acceleration
of the time of payment or vesting of any such benefits.
 
(xiv)    Labor Matters. Except as disclosed in Schedule 2(a)(xiv) hereto, the
Affiliated Companies are not a party to any collective bargaining agreement or
other labor union contract applicable to persons employed by the Affiliated
Companies nor does any Affiliated Company know of any activities or proceedings
of any labor union to organize any such employees.
 
(xv)    Restrictions on Business Activities. Except as disclosed on Schedule
2(a)(xv)to, to the knowledge of Infosmart, there is no agreement, commitment,
judgment, injunction, order or decree binding upon the Affiliated Companies or
to which the Affiliated Companies is a party which has or could reasonably be
expected to have the effect of prohibiting or materially impairing any business
practice of the Affiliated Companies, any acquisition of property by the
Affiliated Companies or the conduct of business by the Affiliated Companies as
currently conducted other than such effects, individually or in the aggregate,
which have not had and could not reasonably be expected to have a Material
Adverse Effect on the Affiliated Companies.
 
(xvi)    Title to Property.
 
(a)    All real estate or land use rights owned by the Affiliated Companies
(including land use rights, improvements and fixtures thereon, easements and
rights of way) (the “Real Property”) is shown or reflected on the U.S. GAAP
Financial Statements. The Affiliated Companies have good, valid and marketable
title to the Real Property, and except as set forth in the U.S. GAAP Financial
Statements or on Schedule 2(a)(xvi) hereto, all of the Real Property is held
free and clear of all Liens, rights of way, easements, restrictions, exceptions,
variances, reservations, covenants or other title defects or limitations of any
kind, other than Liens for taxes not yet due and payable and such Liens or other
imperfections of title, if any, that do not materially detract from the value of
or materially interfere with the present use

 
-10-

--------------------------------------------------------------------------------

 

of the property affected thereby. Schedule 2(a)(xvi) hereto is a list of all
options or other contracts under which any Affiliated Company has a right to
acquire any interest in real property.
 
(b)    All leases of real property held by the Affiliated Companies and all
personal property and other property and assets of the Affiliated Companies
(other than Real Property) owned, used or held for use in connection with the
business of the Affiliated Companies (the “Personal Property”) are shown or
reflected on the U.S. GAAP Financial Statements. The Affiliated Companies own
and have good and marketable title to the Personal Property, and all such assets
and properties are in each case held free and clear of all Liens, except for
Liens disclosed in the U.S. GAAP Financial Statements or in Schedule 2(a)(xvi)
hereto, none of which Liens has or will have, individually or in the aggregate,
a Material Adverse Effect on such property or on the present or contemplated use
of such property in the businesses of the Affiliated Companies.
 
(c)    All leases pursuant to which an Affiliated Company leases from others
material real or personal property are valid and effective in accordance with
their respective terms, and there is not, under any of such leases, any existing
material default or event of default of the Affiliated Companies or, to the
knowledge of Infosmart, any other party (or any event which with notice or lapse
of time, or both, would constitute a material default), except where the lack of
such validity and effectiveness or the existence of such default or event of
default could not reasonably be expected to have a Material Adverse Effect on
the Affiliated Companies.
 
(xvii)    Taxes.
 
(a)    Definition of Taxes. For the purposes of this Agreement, “Tax” or “Taxes”
refers to any and all applicable central, federal, provincial, state, local,
municipal and foreign taxes, including, without limitation, gross receipts,
income, profits, sales, use, occupation, value added, ad valorem, transfer,
franchise, withholding, payroll, recapture, employment, excise and property
taxes, assessments, governmental charges and duties together with all interest,
penalties and additions imposed with respect to any such amounts and any
obligations under any agreements or arrangements with any other person with
respect to any such amounts and including any liability of a predecessor entity
for any such amounts.
 
(b)    Tax Returns and Audits. Except as set forth in Schedule 2(a)(xvii)
hereto, to the knowledge of Infosmart:
 
(i)    The Affiliated Companies have timely filed all federal, state, local and
foreign returns, estimates, information statements and reports relating to Taxes
(“Returns”) required to be filed by the Affiliated Companies with any Tax
authority prior to the date hereof. All such Returns are true, correct and
complete in all material respects. The Affiliated Companies have paid all Taxes
shown to be due on such Returns.
 
(ii)    All Taxes that the Affiliated Companies are required by law to withhold
or collect have been duly withheld or collected, and have been timely paid over
to the proper governmental authorities to the extent due and payable.

 
-11-

--------------------------------------------------------------------------------

 

(iii)    The Affiliated Companies have not been delinquent in the payment of any
Tax nor is there any Tax deficiency outstanding, proposed or assessed against
the Affiliated Companies, nor have the Affiliated Companies executed any
unexpired waiver of any statute of limitations on or extending the period for
the assessment or collection of any Tax.
 
(iv)    No audit or other examination of any Return of the Affiliated Companies
by any Tax authority is presently in progress, nor have the Affiliated Companies
been notified of any request for such an audit or other examination.
 
(v)    No adjustment relating to any Returns filed by the Affiliated Companies
has been proposed in writing, formally or informally, by any Tax authority to
the Affiliated Companies or any representative thereof.
 
(vi)    The Affiliated Companies have no liability for any unpaid Taxes which
have not been accrued for or reserved on Infosmart’s balance sheets included in
the U.S. GAAP Financial Statements for the most recent fiscal year ended,
whether asserted or unasserted, contingent or otherwise, other than any
liability for unpaid Taxes that may have accrued since the end of the most
recent fiscal year in connection with the operation of the business of the
Affiliated Companies in the ordinary course of business, none of which is
material to the business, results of operations or financial condition of the
Affiliated Companies.
 
(xviii)    Environmental Matters. Except as disclosed in Schedule 2(a)(xviii)
hereto and except for such matters that, individually or in the aggregate, are
not reasonably likely to have a Material Adverse Effect, to the knowledge of
Infosmart: (a) the Affiliated Companies have complied with all applicable
Environmental Laws; (b) the properties currently owned or operated by the
Affiliated Companies (including soils, groundwater, surface water, buildings or
other structures) are not contaminated with any Hazardous Substances; (c) the
properties formerly owned or operated by the Affiliated Companies were not
contaminated with Hazardous Substances during the period of ownership or
operation by the Affiliated Companies; (d) the Affiliated Companies are not
subject to liability for any Hazardous Substance disposal or contamination on
any third party property; (e) the Affiliated Companies have not been associated
with any release or threat of release of any Hazardous Substance; (f) the
Affiliated Companies have not received any notice, demand, letter, claim or
request for information alleging that the Affiliated Companies may be in
violation of or liable under any Environmental Law; and (g) the Affiliated
Companies are not subject to any orders, decrees, injunctions or other
arrangements with any Governmental Entity or subject to any indemnity or other
agreement with any third party relating to liability under any Environmental Law
or relating to Hazardous Substances.
 
As used in this Agreement, the term “Environmental Law” means all applicable
central, federal, provincial, state, local or municipal law, regulation, order,
decree, permit, authorization, opinion, common law or agency requirement
relating to: (A) the protection, investigation or restoration of the
environment, health and safety, or natural resources; (B) the handling, use,
presence, disposal, release or threatened release of any Hazardous Substance or
(C) noise, odor, wetlands, pollution, contamination or any injury or threat of
injury to persons or property.
 
As used in this Agreement, the term “Hazardous Substance” means any substance
that is: (a) listed, classified or regulated pursuant to any Environmental Law;
(b) any petroleum product or by-product, asbestos-containing material,
lead-containing paint or plumbing, polychlorinated

 
-12-

--------------------------------------------------------------------------------

 

biphenyls, radioactive materials or radon; or (c) any other substance which is
the subject of regulatory action by any Governmental Entity pursuant to any
Environmental Law.
 
(xix)    Brokers; Third Party Expenses. Except as set forth in this Agreement
and in the Related Agreements, and except as set forth in this Section
2(a)(xix), neither the Affiliated Companies nor, to the knowledge of Infosmart,
Prime Fortune or the Shareholders, have incurred, nor will they incur, directly
or indirectly, any liability for brokerage, finders’ fees, agent’s commissions
or any similar charges in connection with this Agreement or the Exchange
Agreement or any transactions contemplated hereby or thereby. Immediately prior
to the closing of the Exchange Agreement, Infosmart will issue the HIG Shares as
a finder’s fee in connection with the transactions contemplated under this
Agreement. Except as disclosed in this Section 2(a)(xix) or on Schedule
2(a)(xix), no ownership interests, equity securities, convertible securities,
warrants, options, or other derivative securities of the Affiliated Companies or
Cyber Merchants are payable to any third party by any Affiliated Company, Prime
Fortune or any Shareholder as a result of the Transactions.
 
(xx)    Intellectual Property. For the purposes of this Agreement, the following
terms have the following definitions:
 
(a)    “Intellectual Property” shall mean any or all of the following:
(i) patents and applications therefor and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof
(“Patents”) worldwide; (ii) inventions (whether patentable or not), invention
disclosures, improvements, trade secrets, proprietary information, know how,
technology, technical data and customer lists, and all documentation relating to
any of the foregoing; (iii) registered copyrights and applications therefor, and
all other rights corresponding thereto, worldwide; (iv) material domain names,
uniform resource locators (“URLs”) and other names and locators associated with
the Internet (“Domain Names”); (v) registered industrial designs and
applications therefor, worldwide; (vi) registered trade names, logos, trademarks
and service marks, and any applications therefor (collectively, “Trademarks”),
worldwide; (vii) all databases and data collections and all rights therein; and
(viii) all moral and economic rights of authors and inventors, however
denominated.
 
(b)    “Infosmart Intellectual Property” shall mean any Intellectual Property
that is owned by, or licensed to, the Affiliated Companies.
 
(c)    “Infosmart Products” means all current versions of products or services
of the Affiliated Companies.
 
(d)    Except as disclosed on Schedule 2(a)(xx), to the knowledge of Infosmart,
Infosmart Intellectual Property and Infosmart Products are not subject to any
material proceeding or outstanding decree, order, judgment, contract, license,
agreement or stipulation restricting in any manner the use, transfer or
licensing thereof by the Affiliated Companies, or which may affect the validity,
use or enforceability of such Infosmart Intellectual Property or Infosmart
Products, which in any such case could reasonably be expected to have a Material
Adverse Effect on the Affiliated Companies.
 
(e)    Except as disclosed on Schedule 2(a)(xx) hereto, to the knowledge of
Infosmart, the Affiliated Companies either own and have good and marketable
title to each

 
-13-

--------------------------------------------------------------------------------

 

material item of Infosmart Intellectual Property owned by it free and clear of
any Liens (excluding licenses and related restrictions granted in the ordinary
course) or have one or more licenses sufficient for use of Infosmart
Intellectual Property by the Affiliated Companies; and the Affiliated Companies
are the owner or licensee of all material Trademarks used in connection with the
operation or conduct of the business of the Affiliated Companies including the
sale of any Infosmart Products.
 
(f)    The operation of the business of the Affiliated Companies as such
business currently is conducted, including the use of any product, device or
process, to the knowledge of Infosmart and except as could not reasonably be
expected to have a Material Adverse Effect, has not and does not infringe or
misappropriate the Intellectual Property of any third party or constitute unfair
competition or trade practices under the laws of any jurisdiction.
 
(xxi)    Agreements, Contracts and Commitments.
 
(a)    For purposes of this Agreement, (i) the term “Contracts” shall mean all
written contracts, agreements, leases, mortgages, indentures, notes, bonds,
Liens, licenses, arbitration awards, judgments, decrees, orders, documents,
instruments, understandings and commitments to which the Affiliated Companies is
a party or by or to which any of the properties or assets of the Affiliated
Companies may be bound, subject or affected (including without limitation notes
or other instruments payable to the Affiliated Companies), and the term
“Material Contracts” shall mean (x) each Contract, (I) providing for payments
(present or future) to the Affiliated Companies in excess of $100,000 in the
aggregate, or (II) under which or in respect of which the Affiliated Companies
presently have any liability or obligation of any nature whatsoever (absolute,
contingent or otherwise) in excess of $100,000, and (y) without limitation of
subclause (x), each of the following Contracts:
 
(i)    any mortgage, indenture, note, installment obligation or other
instrument, agreement or arrangement for or relating to any borrowing of money
by or from the Affiliated Companies;
 
(ii)    any guaranty, direct or indirect, by the Affiliated Companies or any
officer, director or 5% or more stockholder (“Insider”) of the Affiliated
Companies of any obligation of the Affiliated Companies for borrowings, or
otherwise, excluding endorsements made for collection in the ordinary course of
business;
 
(iii)    any Contract made other than in the ordinary course of business or (x)
providing for the grant of any preferential rights to purchase or lease any
asset of the Affiliated Companies or (y) providing for any right (exclusive or
non-exclusive) to sell or distribute, or otherwise relating to the sale or
distribution of, any product or service of the Affiliated Companies;
 
(iv)    any obligation to register any shares of the capital stock or other
securities of the Affiliated Companies with any Governmental Entity;
 
(v)    any obligation to make payments, contingent or otherwise, arising out of
the prior acquisition of the business, assets or stock of other Persons;

 
-14-

--------------------------------------------------------------------------------

 

(vi)    any collective bargaining agreement with any labor union;
 
(vii)    any lease or similar arrangement for the use by the Affiliated
Companies of personal property;
 
(viii)    any Contract granting or purporting to grant, or otherwise in any way
relating to, any mineral rights or any other interest (including, without
limitation, a leasehold interest) in real property; and
 
(ix)    any Contract with the Affiliated Companies to which any Insider of the
Affiliated Companies is a party.
 
(b)    Each Material Contract was entered into at arms’ length and in the
ordinary course, is in full force and effect and, to the knowledge of Infosmart,
is valid and binding upon and enforceable against each of the parties thereto.
 
(c)    Except as set forth in Schedule 2(a)(xxi), neither the Affiliated
Companies nor, to the knowledge of Infosmart, any other party thereto, is in
breach of or in default under, and no event has occurred which with notice or
lapse of time or both would become a breach of or default under, any Material
Contract, which breach, individually or in the aggregate, could be reasonably
likely to have a Material Adverse Effect on the Affiliated Companies, and no
party to any Material Contract has given any written notice of any claim of any
such breach, default or event, which, individually or in the aggregate, are
reasonably likely to have a Material Adverse Effect on the Affiliated Companies.
Each Material Contract to which the Affiliated Companies is a party or by which
it is bound that has not expired by its terms is in full force and effect,
except where such failure to be in full force and effect is not reasonably
likely to have a Material Adverse Effect on the Affiliated Companies.
 
(xxii)    Insurance. Schedule 2(a)(xxii) sets forth the insurance policies and
fidelity bonds covering the assets, business, equipment, properties, operations,
employees, officers and directors (collectively, the “Insurance Policies”) of
the Affiliated Companies.
 
(xxiii)    Governmental Actions/Filings; Approvals. Except as set forth in
Schedule 2(a)(xxiii), the Affiliated Companies hold, and/or have made, all
Governmental Actions/Filings and Approvals reasonably necessary for the conduct
by the Affiliated Companies of their business (as presently conducted and to be
conducted following the Closing and the closing of the Exchange Agreement),
except with respect to any Governmental Actions/Filings and Approvals the
failure of which to hold or make would not reasonably be likely to have a
Material Adverse Effect on the Affiliated Companies.
 
For purposes of this Agreement, the term “Governmental Action/Filing” shall mean
any franchise, license, certificate of compliance, authorization, consent,
order, permit, approval, consent or other action of, or any filing, registration
or qualification with, any federal, state, municipal, foreign or other
governmental, administrative or judicial body, agency or authority.
 
(xxiv)    Interested Party Transactions. Except as set forth in the Schedule
2(a)(xxiv) hereto or as reflected in the financial statements included in the
Memorandum, no employee, officer, director or stockholder of the Affiliated
Companies or a member of his or her

 
-15-

--------------------------------------------------------------------------------

 

immediate family is indebted to the Affiliated Companies, nor are the Affiliated
Companies indebted (or committed to make loans or extend or guarantee credit) to
any of them, other than (a) for payment of salary for services rendered,
(b) reimbursement for reasonable expenses incurred on behalf of the Affiliated
Companies, and (c) for other employee benefits made generally available to all
employees. Except as set forth in Schedule 2(a)(xxiv), to the knowledge of
Infosmart, none of such individuals has any direct or indirect ownership
interest in any Person with whom the Affiliated Companies is affiliated or with
whom the Affiliated Companies has a contractual relationship, or any Person that
competes with the Affiliated Companies, except that each employee, officer,
director or stockholder of the Affiliated Companies and members of their
respective immediate families may own less than 5% of the outstanding stock in
publicly traded companies that may compete with the Affiliated Companies. Except
as set forth in Schedule 2(a)(xxiv), to the knowledge of Infosmart, no employee,
officer, director or stockholder or any member of their immediate families is,
directly or indirectly, interested in any material contract with the Affiliated
Companies (other than such contracts as relate to any such individual ownership
of interests in or securities of the Affiliated Companies).
 
(xxv) Management. Except as set forth in Schedule 2(a)(xxv) hereto, during the
past five year period, to the knowledge of Infosmart, no current or former
officer or director or stockholder of the Affiliated Companies has been the
subject of:
 
(a)    a petition under bankruptcy laws or any other insolvency or moratorium
law or has a receiver, fiscal agent or similar officer been appointed by a court
for such person, or any partnership in which such person was a general partner
at or within two years before the time of such filing, or any corporation or
business association of which such person was an executive officer at or within
two years before the time of such filing;
 
(b)    a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations that do not relate to driving
while intoxicated or driving under the influence);
 
(c)    any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:
 
(i)    Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;
 
(ii)    Engaging in any type of business practice; or
 
(iii)    Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of securities laws or
commodities laws;

 
-16-

--------------------------------------------------------------------------------

 

(d)    any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any authority barring, suspending or otherwise limiting for more
than 60 days the right of any such person to engage in any activity described in
the preceding sub paragraph, or to be associated with persons engaged in any
such activity;
 
(e)    a finding by a court of competent jurisdiction in a civil action or by
the U.S. Securities and Exchange Commission (“SEC”) or other authority to have
violated any securities law, regulation or decree and the judgment in such civil
action or finding by the SEC or any other authority has not been subsequently
reversed, suspended or vacated; or
 
(f)    a finding by a court of competent jurisdiction in a civil action or by
the Commodity Futures Trading Commission to have violated any federal
commodities law, and the judgment in such civil action or finding has not been
subsequently reversed, suspended or vacated.
 
(xxvi)    Representations and Warranties Complete. The representations and
warranties of Infosmart included in this Agreement and any Schedule provided
pursuant to this Agreement, are true and complete in all material respects and
do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
contained therein not misleading, under the circumstance under which they were
made. Any disclosure on one schedule will be deemed notice of and disclosure in
respect of any other representation and warranty.
 
(xxvii)    Escrow Agreement. The Escrow Agreement (the “Escrow Agreement”) among
Infosmart, Cyber Merchants, Keating and Steele Street State Bank (the “Escrow
Agent”) has been duly and validly executed and delivered by or on behalf of
Infosmart and constitutes a legal, valid, and binding obligation of Infosmart
enforceable in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium, or
other laws of general application relating to or affecting enforcement of
creditors’ rights generally and (b) laws relating to the availability of
specific performance, injunctive relief, or other equitable remedies.
 
(xxviii)    Injunction. None of the Affiliated Companies is or has been subject
to any order, judgment, or decree of any court of competent jurisdiction
temporarily, preliminarily, or permanently enjoining such person for failure to
comply with Rule 503 under Regulation D.
 
(b)    Cyber Merchants represents, warrants, and agrees that upon the
consummation of the Transactions, the following are true, correct and complete
at and as of the date of Closing. The parties acknowledge that Cyber Merchants
assumes no responsibility for the representations, warranties and agreements in
this Section 2(b) until completion of the Exchange:
 
(i)    All reports and statements required to be filed by Cyber Merchants with
the SEC under the Exchange Act and the rules and regulations thereunder,
including all reports and statements with respect to the Transactions
contemplated hereunder, have been made or will be made at or prior to the
Closing. Such filings, together with all documents incorporated by reference
therein, are referred to as “Exchange Act Documents.” Each Exchange Act
Document, as amended, conformed in all material respects to the requirements of
the Exchange Act and the rules and regulations thereunder, and no Exchange Act
Document, as amended, at the time each

 
-17-

--------------------------------------------------------------------------------

 

such document was filed, included any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
(ii)    The financial statements, together with the related notes, of Cyber
Merchants contained in the Exchange Act Documents filed for the 36 months prior
to the date of this Agreement, and the financial statements that will be
included in Cyber Merchants’ Annual Report on Form 10-KSB for the year ended May
31, 2006, fairly present in all material respects, on the basis stated therein
and on the date thereof, the financial position of Cyber Merchants at the
respective dates therein specified and its results of operations and cash flows
for the periods then ended. To the knowledge of Cyber Merchants such statements
and related notes have been prepared in accordance with U.S. GAAP applied on a
consistent basis except as expressly noted therein (provided that the unaudited
financial statements lack footnotes and other presentation items).
 
(iii)    Except for the Transactions or the transactions contemplated by this
Agreement, or as disclosed in the Exchange Act Documents or on Schedule
2(b)(iii), since December 31, 2005, Cyber Merchants has not incurred any
material liabilities or obligations, direct or contingent, except in the
ordinary course of business, and there has not been any material adverse change,
or to the actual knowledge of Cyber Merchants, any development involving a
prospective material adverse change, in the condition (financial or otherwise),
business, or results of operations of Cyber Merchants or any change in the
capital or material increase in the long-term debt of Cyber Merchants, nor has
Cyber Merchants declared, paid, or made any dividend or distribution of any kind
on its capital stock.
 
(iv)    All action required to be taken by Cyber Merchants for the authorization
of this Agreement, the Exchange Agreement and Related Agreements, the
performance of all obligations of Cyber Merchants and Infosmart hereunder and
thereunder at the Closing, and as a condition to the due and proper
authorization, issuance, sale, and delivery of the Shares and Warrants to
subscribers therefor in accordance with the terms of this Agreement has been, or
prior to the Closing Date (as defined in Section 4(d) below), will have been
taken and upon the payment of the consideration for the Shares and Warrants
shall be fully paid.
 
(v)    Cyber Merchants is a corporation duly organized, validly existing, and in
good standing under the laws of the State of California and has all requisite
right, power, and authority to own or lease its properties, to conduct its
business as described in the Exchange Act Documents, and to execute, deliver,
and perform this Agreement, the Exchange Agreement, the Subscription Agreements
and the Registration Rights Agreement, to issue and sell the Shares and Warrants
and to carry out the provisions of this Agreement, and the Related Agreements
and to carry on its business as presently conducted. Cyber Merchants is duly
qualified to do business and in good standing as a foreign corporation in all
other jurisdictions in which its ownership or leasing of properties, or the
conduct of its business requires or may require such qualification except where
the failure to be so qualified would not have a Material Adverse Effect on Cyber
Merchants. Cyber Merchants has complied in all material respects with all
material laws, rules, regulations, applicable to Cyber Merchants’ business,
operations, properties, assets, products, and services, and Cyber Merchants is
in possession of and operating in compliance with all material permits,
licenses, and other authorization, required to conduct its business as currently
conducted.

 
-18-

--------------------------------------------------------------------------------

 

(vi)    The authorized capital stock of Cyber Merchants consists of:
(i) 40,000,000 shares of common stock, no par value per share (“Common Stock”),
and (ii) 10,000,000 shares of preferred stock, no par value per share
(“Preferred Stock”). Prior to the closing of the Transactions under the Exchange
Agreement, 1,200,000 shares of Preferred Stock will be designated as Series A
Convertible Preferred Stock (“Series A Preferred Stock”) and 1,800,000 shares of
Preferred Stock will be designated as Series B Convertible Preferred Stock
(“Series B Preferred Stock”). Following the closing of the Transactions, and
immediately prior to the Closing of the Offering, Cyber Merchants will have: (i)
12,619,040 shares of Common Stock issued and outstanding, and (ii) 1,000,000
shares of Series A Preferred Stock issued and outstanding, which will be
convertible into 116,721,360 shares of Common Stock, based on a conversion rate
of 116.721360 shares of Common Stock for each share of Series A Preferred Stock.
Except as contemplated by this Agreement and the Exchange Agreement, or as
described in the Exchange Act Documents or on Schedule 2(b)(vi), immediately
prior to the Closing (a) there is no commitment by Cyber Merchants to issue any
shares of capital stock, subscriptions, warrants, options, convertible
securities, or other similar rights to purchase or receive Cyber Merchants
securities or to distribute to the holders of any of its equity securities any
evidence of indebtedness, cash, or other assets, (b) Cyber Merchants is under no
obligation (contingent or otherwise) to purchase, redeem, or otherwise acquire
any of its equity or debt securities or any interest therein, and (c) to Cyber
Merchants’ knowledge, there are no voting trusts or similar agreements,
stockholders’ agreements, pledge agreements, buy-sell agreements, rights of
first refusal, preemptive rights, or proxies relating to any securities of Cyber
Merchants. Except for those persons issued securities pursuant to the Exchange
Agreement or as set forth in the Exchange Act Documents or filings with the
Commission made by third parties pursuant to Schedule 13D or 13G or Form 3 or 4,
and to the knowledge of Cyber Merchants, no person holds of record or
beneficially, 5% or more of the outstanding shares of the capital stock of Cyber
Merchants. All outstanding securities of Cyber Merchants were issued in
compliance with applicable Federal and state securities laws.
 
(vii)    Except as disclosed in the Exchange Act Documents or as described on
Schedule 2(b)(vii), there is no pending or, to the knowledge of Cyber Merchants,
threatened (a) action, suit, claim, proceeding, or investigation against Cyber
Merchants, at law or in equity, or before or by any Federal, state, municipal,
or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign Governmental Entity, (b) arbitration
proceeding against Cyber Merchants, (c) governmental inquiry against Cyber
Merchants, or (d) any action or suit by or on behalf of Cyber Merchants pending
or threatened against others.
 
(viii)    Cyber Merchants is not in violation of its articles of incorporation
or bylaws, or in default, or with the giving of notice or lapse of time or both,
would be in default, in the performance of any material obligation, agreement,
or condition contained in any lease, license, material contract, indenture, or
loan agreement or in any bond, debenture, note, or any other evidence of
indebtedness, except for such defaults as would not have a Material Adverse
Effect on Cyber Merchants. The execution, delivery, and performance of this
Agreement, the Related Agreements, and the Escrow Agreement, the incurrence of
the obligations herein, the issuance, sale, and delivery of the Shares and
Warrants, and the consummation of the transactions contemplated herein, have
been duly authorized by all requisite corporate action on the part of Cyber
Merchants and (a) do not and will not conflict with Cyber Merchants’ articles

 
-19-

--------------------------------------------------------------------------------

 

of incorporation or bylaws, (b) do not and will not, with or without the passage
of time or the giving of notice, result in the breach of, or constitute a
default, cause the acceleration of performance, or require any consent under, or
result in the creation of any lien, charge or encumbrance upon any property
assets of Cyber Merchants pursuant to, any material loan agreement, mortgage,
deed of trust, indenture, or other instrument or agreement to which Cyber
Merchants is a party or by which Cyber Merchants or its properties are bound,
except such consents as have been obtained as of the date hereof or to the
extent that the same have been, or prior to the Closing Date will be, waived or
cured, and as may be required by the Over-the-Counter Bulletin Board (“OTC BB”),
which Cyber Merchants undertakes to obtain as promptly as practicable, or (c) do
not and will not result in the violation of any law, statute, order, rule,
administrative regulation, or decree of any court, or governmental agency or
body having jurisdiction over Cyber Merchants or its properties. Upon execution
and delivery the Exchange Agreement will be in full force and effect.
 
(ix)    Except as disclosed in the Exchange Act Documents or as described on
Schedule 2(b)(ix), and other than pursuant to the Exchange Agreement and the
documents related thereto, there are no pre-emptive rights or other rights to
subscribe for or to purchase, or any restriction upon the voting or transfer of,
shares of Common Stock pursuant to Cyber Merchants’ articles of incorporation,
bylaws, or any agreement or other instrument to which Cyber Merchants is a
party. Except as disclosed on Schedule 2(b)(ix), the issuance of the Shares and
Warrants is not subject to any preemptive right of any stockholder of Cyber
Merchants or to any right of first refusal or other right in favor of any
person.
 
(x)    The obligations of Cyber Merchants under this Agreement has been duly and
validly assumed by Cyber Merchants and this Agreement constitutes a legal,
valid, and binding obligation of Cyber Merchants enforceable in accordance with
its terms, except to the extent that its enforceability is limited by (a)
applicable bankruptcy, insolvency, reorganization, moratorium, or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally, and (b) laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies and except as
enforceability of the indemnity and contribution provisions contained in Section
7 hereof may be limited by applicable law or principles of public policy.
 
(xi)    The Escrow Agreement has been duly and validly executed and delivered by
or on behalf of Cyber Merchants and constitutes a legal, valid, and binding
obligation of Cyber Merchants enforceable in accordance with its terms, except
as such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, or other laws of general application relating to or
affecting enforcement of creditors’ rights generally and (b) laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies.
 
(xii)    No consent, approval, authorization, or order of any court or
governmental authority or agency is required for the consummation by Cyber
Merchants of the transactions contemplated by this Agreement, except such as may
be required by the NASD, the Securities Act, or the rules and regulations
thereunder or state securities or Blue Sky laws.
 
(xiii)    Except as disclosed on Schedule 2(b)(xiii), Cyber Merchants has filed,
or caused to be filed, on a timely basis, all tax returns (including payroll,
unemployment, and other taxes related to its employees and independent
contractors) required to be filed with any

 
-20-

--------------------------------------------------------------------------------

 

Governmental Entity and has paid or caused to be paid all taxes, levies,
assessments, tariffs, duties or other fees imposed, assessed, or collected by
any Governmental Entity that may have become due and payable pursuant to those
tax returns or otherwise except taxes being disputed by Cyber Merchants in good
faith. Except as disclosed on Schedule 2(b)(xiii), no deficiency assessment with
respect to or proposed adjustment of any of Cyber Merchants’ Federal, state,
municipal, or local tax returns has occurred or is threatened. There has been no
tax lien imposed by any Governmental Entity outstanding against Cyber Merchants’
assets or properties, except the lien for current taxes not yet due. The
charges, accruals, and reserves on the books of Cyber Merchants with respect to
taxes for all fiscal periods are adequate, in the opinion of Cyber Merchants,
and Cyber Merchants does not know of any actual or proposed tax assessment for
any fiscal period or of any basis therefor against which adequate reserves have
not been set up. Except as disclosed on Schedule 2(b)(xiii), Cyber Merchants has
not been advised that any Federal income tax return of Cyber Merchants has been,
or will be, examined or audited by the Internal Revenue Service.
 
(xiv)    The Cyber Merchants Common Stock is registered pursuant to Section
12(g) of the Exchange Act and is listed for quotation with the symbol “CMXG” on
the OTC BB.
 
(xv)    Cyber Merchants has not during the past twelve months offered or sold
any security by or for Cyber Merchants that is of the same or a similar class as
the Shares and Warrants, other than offers of securities made solely to
accredited investors or otherwise under an employee benefit plan as defined in
Rule 405 under the Securities Act, securities issued in connection with the
Transactions or other acquisitions, or other securities that will not invalidate
the exemption from registration relied on to offer and sell the Shares and
Warrants.
 
(xvi)    Neither Cyber Merchants nor any of its affiliates is or has been
subject to any order, judgment, or decree of any court of competent jurisdiction
temporarily, preliminarily, or permanently enjoining such person for failure to
comply with Rule 503 under Regulation D.
 
(xvii)    The execution, delivery, and performance by Cyber Merchants of this
Agreement and the Related Agreements, and the offer and sale of the Shares and
Warrants require no consent of, action by or in respect of, or filing with, any
person or Governmental Entity other than those consents that have been obtained
and filings that have been made pursuant to applicable state securities laws and
post-sale filings pursuant to applicable state and federal securities laws,
which Cyber Merchants undertakes to file within the applicable time period.
 
(xviii)    All disclosure provided to you regarding Cyber Merchants, its
business and the transactions contemplated hereby, furnished by or on behalf of
Cyber Merchants (including the disclosures, representations and warranties made
by each of the parities to the Exchange Agreement) are true and correct and do
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.
 
(xix)    Other than pursuant to this Agreement, there are no brokers,
representatives or other persons which have an interest in commissions or other
compensation payable by Cyber Merchants in connection with the transactions
contemplated hereunder.

 
-21-

--------------------------------------------------------------------------------

 

3.    Representations and Warranties of the Placement Agents.
 
(a)    Keating represents and warrants to, and agrees with, Infosmart and Cyber
Merchants that:
 
(i)    Keating has been duly organized and validly existing and in good standing
as a limited liability company under the laws of the State of Delaware with
power and authority (corporate and other) to perform its obligations under this
Agreement and the Escrow Agreement; Keating is a broker-dealer registered and in
good standing under the Exchange Act and under the securities or Blue Sky laws
of each state in which the Shares and Warrants are being offered or sold by
Keating, and Keating is a member in good standing of the NASD; Keating is in
possession of and operating in compliance with all authorizations, licenses,
permits, consents, certificates, and orders required for the performance of its
duties under this Agreement and the Escrow Agreement, and Keating’s performance
of its duties hereunder and thereunder will be in compliance with all applicable
laws, including state securities and Blue Sky laws.
 
(ii)    There are no legal or governmental proceedings pending to which Keating
is a party or of which any of its properties is the subject or, to Keating’s
knowledge, threatened, which, if determined adversely to Keating, would
individually or in the aggregate materially and adversely affect its ability to
perform its obligations under this Agreement or the Escrow Agreement.
 
(iii)    No consent, approval, authorization or order of any court or
governmental authority or agency is required for the performance by Keating of
its obligations under this Agreement, except such as may be required by the NASD
or under Regulation D or state securities or Blue Sky laws.
 
(iv)    This Agreement has been duly and validly executed and delivered by or on
behalf of Keating and constitutes a legal, valid, and binding obligation of
Keating enforceable in accordance with its terms, except to the extent that its
enforceability is limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, and (ii) laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies and except as enforceability of the indemnity and
contribution provisions contained in Section 7 hereof may be limited by
applicable law or principles of public policy.
 
(v)    The Escrow Agreement among Infosmart, Keating, Cyber Merchants and the
Escrow Agent has been duly and validly executed and delivered by or on behalf of
Keating and constitutes a legal, valid, and binding obligation of Keating
enforceable in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium, or
other laws of general application relating to or affecting enforcement of
creditors’ rights generally and (ii) laws relating to the availability of
specific performance, injunctive relief, or other equitable remedies.
 
(b)    Axiom represents and warrants to, and agrees with, Infosmart and Cyber
Merchants that:

 
-22-

--------------------------------------------------------------------------------

 

(i)    Axiom has been duly organized and validly existing and in good standing
as a limited liability company under the laws of the State of Delaware with
power and authority (corporate and other) to perform its obligations under this
Agreement; Axiom is a broker-dealer registered and in good standing under the
Exchange Act and under the securities or Blue Sky laws of each state in which
the Shares and Warrants are being offered or sold by Axiom, and Axiom is a
member in good standing of the NASD; Axiom is in possession of and operating in
compliance with all authorizations, licenses, permits, consents, certificates,
and orders required for the performance of its duties under this Agreement, and
Axiom’s performance of its duties hereunder and thereunder will be in compliance
with all applicable laws, including state securities and Blue Sky laws.
 
(ii)    There are no legal or governmental proceedings pending to which Axiom is
a party or of which any of its properties is the subject or, to Axiom’s
knowledge, threatened, which, if determined adversely to Axiom, would
individually or in the aggregate materially and adversely affect its ability to
perform its obligations under this Agreement.
 
(iii)    No consent, approval, authorization or order of any court or
governmental authority or agency is required for the performance by Axiom of its
obligations under this Agreement, except such as may be required by the NASD or
under Regulation D or state securities or Blue Sky laws.
 
(iv)    This Agreement has been duly and validly executed and delivered by or on
behalf of Axiom and constitutes a legal, valid, and binding obligation of Axiom
enforceable in accordance with its terms, except to the extent that its
enforceability is limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, and (ii) laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies and except as enforceability of the indemnity and
contribution provisions contained in Section 7 hereof may be limited by
applicable law or principles of public policy.
 
4.    Offering and Sale of the Shares and Warrants.
 
(a)    On the basis of the representations, warranties, and covenants herein
contained, but subject to the terms and upon the conditions herein set forth,
the Placement Agents are hereby appointed the placement agents of Infosmart and
Cyber Merchants on an exclusive basis during the term herein specified (the
“Offering Period”) for the purpose of finding subscribers for the Shares and
Warrants on a best-efforts basis for the account of Cyber Merchants (conditioned
upon closing of the Exchange Agreement) at $7.00 per Share (“Offering Price”)
through a private offering (the “Offering”) to an unlimited number of
“accredited investors” (as such term is defined in Rule 501 of Regulation D)
(“Accredited Investors”) pursuant to and in accordance with the Securities Act.
The minimum subscription amount will be $25,000 unless Infosmart agrees to
accept a lesser amount. Subject to the performance by Infosmart and Cyber
Merchants of all its obligations to be performed hereunder, and to the
completeness and accuracy of all the representations and warranties contained
herein, the Placement Agents hereby accept such agency and agree on the terms
and conditions herein set forth to use their best efforts during the Offering
Period to find subscribers for the Shares and Warrants at the Offering Price.
The Placement Agents’ agencies hereunder, which are terminable as provided in
Section 11 hereof, shall terminate at 11:59 p.m., New York time, on
September 30, 2006; provided that such

 
-23-

--------------------------------------------------------------------------------

 

termination date (the “Termination Date”) may be extended by mutual written
agreement of the parties until November 30, 2006.
 
(b)    Each Investor desiring to purchase Shares and Warrants will be required
to: (i) complete, execute, and deliver to the Placement Agents an executed copy
of a Subscription Agreement in the form attached as Exhibit A hereto together
with an Investor Questionnaire, and (ii) deliver to the Escrow Agent payment for
such purchase in the form of a wire transfer of immediately available funds in
the amount that the Investor desires to purchase in accordance with the wire
transfer instructions set forth in the Subscription Agreement. Any payment
received that does not conform to this requirement will be returned to an
Investor by the end of the next business day following receipt. In the event
funds are received by Keating or Axiom, such party shall hold all such
Subscription Agreements for safekeeping and immediately forward all such funds
to the Escrow Agent. The Escrow Agent, upon receipt of such funds, will hold the
funds in an escrow account pursuant to the Escrow Agreement. The Placement
Agents shall promptly forward each executed Subscription Agreement received to
Infosmart for acceptance or rejection, together with a schedule setting forth
the name and address of each subscriber and the amount received from each
subscriber.
 
(c)    In the event that acceptable subscriptions for $7,000,000 in aggregate
principal amount of the Shares (the “Minimum Amount”) shall not have been
received and accepted by the Placement Agents by the Termination Date, all funds
received from subscribers (if any) shall be returned in full, and the Placement
Agents’ agencies and this Agreement shall terminate without obligation on their
part or on the part of Infosmart or Cyber Merchants.
 
(d)    If, by the Termination Date or such earlier time as may be agreed upon by
the Placement Agents and Infosmart, the Placement Agents have received
subscriptions for the Minimum Amount and such subscriptions have been accepted
by Infosmart (in its sole discretion) and the other conditions to Closing of the
Offering have been satisfied, the Placement Agents shall promptly notify
Infosmart in writing of the aggregate amount of Shares and Warrants for which
the Placement Agents have received subscriptions (the “Notice Date”). Payment of
the purchase price for the Shares and Warrants, and delivery, with respect to
each subscriber for the Shares and Warrants, of a copy of a Subscription
Agreement signed by such subscriber (the “Closing”), shall then be made at such
place and time as shall be agreed upon between the Placement Agents and
Infosmart, no later than the fifth full business day after the Notice Date (the
“Closing Date”).
 
(e)    As compensation for the Placement Agents’ services, Infosmart will pay
the Placement Agents a cash fee (“Fee”) with respect to all subscriptions as to
which the payments and deliveries provided for in this Section 4 are made at the
Closing Date equal to 8% of the gross proceeds from the Offering. Such cash Fees
shall be paid to the Placement Agents, in immediately available funds, pursuant
to a mutually agreeable disbursement schedule provided to Infosmart by the
Placement Agents prior to the Closing Date.
 
(f)    In addition, Infosmart agrees to pay the Placement Agents a
non-accountable expense allowance (“Allowance”) equal to 2% of the gross
proceeds from the Offering. Infosmart will pay Keating a $10,000 non-refundable
advance against the Allowance at the time the Offering is commenced. Such
Allowance (less any advance previously paid) shall be paid to Keating, as the
Lead Placement Agent, on the Closing Date by bank wire transfer payable in

 
-24-

--------------------------------------------------------------------------------

 

immediately available funds, and shall be allocated among the Placement Agents
as they may separately agree.
 
(g)    Infosmart will pay all costs and expenses related to the Offering and/or
the performance of Infosmart’s obligations under this Agreement, including
preparation and distribution of the Memorandum and related documentation,
accounting fees, legal fees, experts’ fees, consultants’ fees, escrow fees,
filing fees with the SEC and applicable states, any costs and expenses to
qualify the Shares and Warrants for sale in any state, any all costs and
expenses for investor or road show presentations, any and all costs and expenses
incurred by the Placement Agents in connection with the preparation of closing
books and post-Closing expenses. Except for the specific expenses of Placement
Agents set forth above, Infosmart shall not be responsible for any expenses of
the Placement Agents or any Additional Agents (as hereinafter defined) incurred
in connection with the Offering, including, but without limitation, attorneys’
fee, operating expenses, travel expenses and other incidental expenses incurred
by the Placement Agents or any Additional Agents.
 
(h)    Neither Keating, Axiom, Infosmart, Cyber Merchants nor any Additional
Agent (as hereinafter defined) shall, directly or indirectly, pay or award any
finder’s fees, commissions or other compensation to any person engaged by a
potential investor for investment advice as an inducement to such advisor to
advise the purchase of the Shares and Warrants; provided, however, that normal
sales commissions payable to a registered broker-dealer or other properly
licensed person for selling the Shares and Warrants shall not be prohibited
hereby.
 
(i)    As additional compensation, Infosmart will issue to the Placement Agents
or their designees on the Closing Date a Common Stock purchase warrant (the
“Agent Warrants”) in substantially the form attached hereto as Exhibit C
granting such party the right to purchase from Infosmart for a period commencing
after the Closing Date and ending five years after the Closing Date, a number of
shares of Common Stock equal to 10% of the number of Conversion Shares
underlying the Shares purchased at the Closing. Such Agent Warrants shall be
issued by Infosmart to the Placement Agents in accordance with Keating’s
instructions, as Lead Placement Agent, which shall be in accordance with the
Placement Agents’ separate agreement, for an issue price of $0.0001 per warrant.
The Agent Warrants shall be exercisable at an exercise price equaling 125% of
the conversion price of the Shares. Such Agent Warrants shall not be redeemable
by Infosmart and may be exercised on a cashless or net-issuance basis. Infosmart
hereby grants the same registration rights to the Placement Agents or their
designees with respect to the shares of Common Stock underlying the Agent
Warrants as are granted to Investors with respect to the Warrants as set forth
in this Agreement.
 
(j)    In connection with the Offering, the Placement Agents will, to the extent
within their control, conduct the Offering in accordance with the applicable
provisions of the Securities Act and Regulation D so as to preserve for
Infosmart the exemption provided by Rule 506 of Regulation D. The Placement
Agents agree not to offer or sell the Shares and Warrants by means of (i) any
means of general solicitation, including any advertisement, article, notice, or
other communication published in any newspaper, magazine, or similar media or
broadcast over television or radio or (ii) any seminar or meeting, whose
attendees have been invited by any general solicitation or general advertising.
Prior to the sale of any of the Shares and Warrants, the Placement Agents will
have reasonable grounds to believe, and in fact believe, that each subscriber
for the Shares and Warrants is an Accredited Investor. The Placement Agents
agree

 
-25-

--------------------------------------------------------------------------------

 

not to disclose any material nonpublic information regarding Infosmart to any
subscriber except as such disclosure may be permitted pursuant to Regulation FD,
is included in the Memorandum or other written information provided to the
Placement Agents by Infosmart, or is otherwise is agreed to in advance by
Infosmart.
 
(k)    In connection with the performance of its obligations under this
Agreement, the Lead Placement Agent may engage, for the account of Infosmart,
the services of one or more broker-dealers (“Additional Agents”) who are members
of NASD and who are acceptable to Infosmart, and, as compensation for their
services, shall pay to such Additional Agents an amount to be negotiated between
the Lead Placement Agent and such Additional Agents. Such amount will be paid to
the Additional Agents by the Lead Placement Agent only out of the cash fees
received by you in respect of sales of the Shares and Warrants as described in
paragraph (e) of this Section 4, and Infosmart shall have no obligation to any
Additional Agents respecting any such payment. The arrangements, if any, between
Infosmart, you, and any Additional Agent shall be set forth in an Additional
Agent Agreement (“Additional Agent Agreement”), which shall provide, among other
things, that such Additional Agent shall be deemed to have agreed to the matters
set forth herein as if the Additional Agent were a signatory hereof. Nothing
contained in this Agreement or in the Additional Agent Agreement shall be deemed
to constitute the Additional Agents, if any, as agents of the Lead Placement
Agent, and the Lead Placement Agent shall not be liable to Infosmart in respect
of the performance by the Additional Agents, if any, of any representations,
warranties or covenants of such Additional Agents contained herein or in the
Additional Agent Agreement.
 
5.    Covenants and Agreements of Infosmart and Cyber Merchants. Infosmart and
Cyber Merchants severally and not jointly covenant and agree with the Placement
Agents that:
 
(a)    Except as contemplated or described in this Agreement, the Exchange
Agreement or in a public disclosure made prior to the date hereof, neither
Infosmart nor Cyber Merchants will, prior to the Closing Date, incur any
material liability or obligation, direct or contingent, or enter into any
material transaction, in each case, other than in the ordinary course of
business. Infosmart nor Cyber Merchants will, prior to the Closing Date, declare
or pay any dividend on its shares of common or preferred stock or any
distribution on its common or preferred stock payable to stockholders of record
on a date prior to the Closing Date.
 
(b)    Infosmart will cooperate with the Placement Agents to enable the Shares
and Warrants to be qualified for sale under the securities laws of such
jurisdictions as the Placement Agents may designate, subject to approval by
Infosmart, and at the Placement Agents’ request will make such applications and
furnish such information as may be required of it for that purpose; provided,
however, that the Placement Agents and Infosmart shall first determine whether
an exemption from registration other than the Uniform Limited Offering Exemption
(ULOE) or a similar exemption is available in each such jurisdiction and
Infosmart shall not be required to qualify to do business or to file a general
consent to service of process in any such jurisdiction or to subject itself to
taxation. Infosmart will, from time to time, prepare and file all applications,
forms and documents required in each jurisdiction where the Shares and Warrants
are to be qualified or registered or qualified or offered in an exempt
transaction under the state securities laws, and Infosmart will continue such
qualifications in effect for so long a period as the Placement Agents may
reasonably request for the distribution of the Shares and Warrants.

 
-26-

--------------------------------------------------------------------------------

 

Infosmart shall provide the Placement Agents with copies of all applications,
forms and documents filed in each jurisdiction.
 
(c)    Infosmart will make available to the Placement Agents and each purchaser
of the Shares and Warrants at a reasonable time prior to the Closing Date the
opportunity to ask questions and receive answers concerning the terms and
conditions of the Offering and to obtain any additional information that
Infosmart possesses or can acquire without unreasonable effort or expense that
is necessary to verify the accuracy of any information in the Memorandum, the
Exchange Act Documents or otherwise furnished by Infosmart to the Placement
Agents or any purchaser of the Shares and Warrants; provided, however, that
Infosmart shall not be required to disclose any material nonpublic information
to any purchaser of the Shares and Warrants.
 
(d)    Infosmart or its counsel will prepare and file a Form D (and any and all
amendments or supplements thereto) with the SEC in timely manner and deliver
copies thereof to the Placement Agents, together with copies of all forms
(including without limitation, Form Ds) and other documents and/or materials
filed either before or after the Closing, and comply with Regulation D and all
applicable state Blue Sky laws and make any fillings required by the SEC and
state securities authorities in a timely manner.
 
(e)    Infosmart will not offer or sell any securities of Infosmart that are of
the same or a similar class as the Shares and Warrants for a period of six
months after the Closing Date, other than those offers or sales of securities
under an employee benefit plan as defined in Rule 405 under the Securities Act,
in connection with options, warrants, or convertible securities outstanding as
of the Closing Date, or in connection with an acquisition of assets or another
business by Infosmart, if such offering will be integrated with the Offering of
the Shares and Warrants pursuant to this Agreement for purposes of the
exemptions under Regulation D, so as to invalidate the exemption from
registration relied on to offer and sell the Shares and Warrants.
 
(f)    For a period of at least 24 months following the Closing Date, Infosmart
will maintain the registration of Cyber Merchants’ common stock under Section 12
of the Exchange Act so long as the Exchange Act requires it to be so registered,
will comply in all respects with its reporting and filing obligations under the
Exchange Act, and will not take any action or file any document (whether or not
permitted by the Exchange Act or the rules thereunder) to terminate or suspend
such registration or to terminate or suspend its reporting and filing
obligations under said Act unless required to do so by the Exchange Act.
 
(g)    Infosmart shall prepare and file with the OTC BB an additional shares
listing application covering the shares of common stock issuable upon conversion
of the Shares and exercise of the Warrants and Agent Warrants and take all steps
necessary to cause such shares to be approved for listing as soon as practicable
thereafter.
 
(h)    For a period of at least 24 months following the Closing Date, Infosmart
will use its best efforts (i) to timely file all reports required to be filed by
Cyber Merchants under the Securities Act and the Exchange Act (including the
reports pursuant to Section 13(a) or 15(d) of the Exchange Act referred to in
subparagraph (c)(1) of Rule 144) and the rules and regulations adopted by the
Commission thereunder), (ii) if Cyber Merchants is not required to file reports
pursuant to such sections, Infosmart will prepare and furnish to the purchasers
of the Shares and Warrants and make publicly available in accordance with Rule
144(c) such information as is

 
-27-

--------------------------------------------------------------------------------

 

required for the purchasers to sell the shares underlying the Shares and
Warrants under Rule 144, and (iii) to take such further action as any holder of
the Shares and Warrants may reasonably request, all to the extent required from
time to time to enable the purchasers to sell shares underlying the Shares and
Warrants without registration under the Securities Act within the limitation of
the exemptions provided by Rule 144, including causing its attorneys to issue
and deliver any appropriate legal opinion required to permit a purchaser to sell
shares underlying the Shares and Warrants under Rule 144 upon receipt of
appropriate documentation relating to such sale.
 
(i)    Infosmart and Cyber Merchants shall use commercially reasonable efforts
to consummate the Transactions.
 
6.    Memorandum. Infosmart warrants and represents to the Placement Agents that
the Memorandum, and any amendments or supplements thereto, as of the date
hereof, and at all subsequent times through the Closing, together with all other
information concerning Infosmart provided to the Placement Agents in connection
with the Offering, shall in all material respects conform to all applicable
provisions of the Securities Act, the rules and regulations under the Securities
Act and state securities laws, and shall not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading
 
7.    Indemnification and Contribution.
 
(a)    Infosmart agrees to indemnify and hold harmless Keating, Axiom, each
Additional Agent, and each person, if any, who controls Keating, Axiom or such
Additional Agent within the meaning of the Securities Act (the “Indemnified
Parties”), along with the agents and advisors of such Indemnified Parties,
against any losses, claims, damages, liabilities, or expenses (including, unless
Infosmart elects to assume the defense as hereinafter provided, the reasonable
cost of investigating and defending against any claims therefor and counsel fees
incurred in connection therewith), joint or several, which arise out of
Infosmart’s breach of a representation or warranty or covenant or agreement
contained in this Agreement (it being understood that in the event the
Transactions are not completed, Infosmart shall not provide any indemnity or
contribution with respect to breaches by Cyber Merchants); provided that in no
case is Infosmart to be liable with respect to any claims made against Keating,
Axiom, such Additional Agent, or any such controlling person unless Keating,
Axiom, such Additional Agent, or such controlling person shall have notified
Infosmart in writing promptly after the summons or other first legal process
giving information of the nature of the claim shall have been served upon it,
but failure to notify Infosmart of any such claim shall not relieve it from any
liability that it may have to such party otherwise than on account of the
indemnity agreement contained in this paragraph. Infosmart will be entitled to
participate at its own expense in the defense, or if it so elects, to assume the
defense of any suit brought to enforce any such liability, but, if Infosmart
elects to assume the defense, such defense shall be conducted by counsel chosen
by it and reasonably acceptable to the indemnified parties. In the event
Infosmart elects to assume the defense of any such suit and retain such counsel,
Keating, Axiom, such Additional Agent, or such controlling person or persons,
defendant or defendants in the suit, may retain additional counsel but shall
bear the fees and expenses of such counsel unless (i) Infosmart shall have
specifically authorized the retaining of such counsel or (ii) the parties to
such suit include Keating, Axiom, such Additional Agent, or such controlling
person or persons, and Infosmart

 
-28-

--------------------------------------------------------------------------------

 

and Keating, Axiom, such Additional Agent, or such controlling person or persons
have been advised by counsel that one or more material legal defenses may be
available to Keating, Axiom, such Additional Agent, or them that may not be
available to Infosmart in which case Infosmart shall not be entitled to assume
the defense of such suit notwithstanding its obligation to bear the reasonable
fees and expenses of such counsel. In no event shall Infosmart be liable for the
fees and expenses of more than one counsel for all indemnified parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances.
Infosmart shall not be required to indemnify any person for any settlement of
any such claim effected without Infosmart’s consent, which shall not be
unreasonably withheld. Infosmart shall not, without an indemnified party’s
consent, consent to the entry of any judgment or enter into any settlement that
does not include as an unconditional term thereof, the giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
of such claim or litigation. This indemnification obligation will be in addition
to any primary liability that Infosmart might otherwise have.
 
(b)    Keating, Axiom and each Additional Agent agrees to indemnify and hold
harmless Infosmart, each of Infosmart’s officers, directors, and each other
person, if any, who controls Infosmart within the meaning of the Securities Act,
against any losses, claims, damages, liabilities, or expenses (including, unless
Keating, Axiom or such Additional Agent elects to assume the defense, the
reasonable cost of investigating and defending against any claims therefor and
counsel fees incurred in connection therewith), joint or several, which (i)
arise out of any untrue statement of a material fact with respect to Infosmart
made by Keating, Axiom or such Additional Agent to any purchaser of Shares and
Warrants not contained in an Exchange Act Document, the Memorandum or other
written material provided to Keating, Axiom or such Additional Agent by
Infosmart, (ii) arise out of any acts or omissions by Keating, Axiom, any
Additional Agent, or any purchaser of the Shares or Warrants that cause the
offering to involve a public offering under the Securities Act or such party’s
failure to be properly licensed to sell the Shares or Warrants, or (iii) arise
out of such party’s breach of a representation or warranty or covenant or
agreement contained in this Agreement; provided, however, that in no case are
Keating, Axiom or any Additional Agent to be liable with respect to any claims
made against Infosmart or any such person against whom the action is brought
unless Infosmart or such person shall have notified Keating, Axiom or such
Additional Agent, as the case may be, in writing within a reasonable time after
the summons or other first legal process giving information of the nature of the
claim shall have been served upon Infosmart or such person, but failure to
provide such notification shall not relieve Keating, Axiom or such Additional
Agent from any liability that Keating, Axiom or such Additional Agent may have
to Infosmart or such person otherwise than on account of the indemnity agreement
contained in this paragraph. Keating, Axiom or such Additional Agent shall be
entitled to participate at its expense in the defense, or if Keating, Axiom or
such Additional Agent so elect, to assume the defense of any suit brought to
enforce any such liability, but, if Keating, Axiom or such Additional Agent
elect to assume the defense, counsel chosen by Keating, Axiom or such Additional
Agent and reasonably acceptable to Infosmart shall conduct such defense. In the
event that Keating, Axiom or such Additional Agent elect to assume the defense
of any such suit and retain such counsel, Infosmart, said officers and directors
and any person or persons, defendant or defendants in the suit, may retain
additional counsel but shall bear the fees and expenses of such counsel unless
(i) the indemnifying parties shall have specifically authorized the retaining of
such counsel or (ii) the parties to such suit include Keating, Axiom, such
Additional Agent, or such controlling person or

 
-29-

--------------------------------------------------------------------------------

 

persons, and Infosmart and Keating, Axiom, such Additional Agent, or such
controlling person or persons have been advised by counsel that one or more
material legal defenses may be available to Infosmart that may not be available
to Keating, Axiom or them in which case the indemnifying party parties not be
entitled to assume the defense of such suit notwithstanding their obligation to
bear the reasonable fees and expenses of such counsel. Keating, Axiom or such
Additional Agent shall not be liable to indemnify any person for any settlement
of any such claim effected without its consent which consent shall not be
unreasonably withheld. Keating, Axiom or an Additional Agent shall not, without
the consent of Infosmart, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof, the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation. This indemnification
obligation will be in addition to any primary liability that Keating, Axiom or
any Additional Agent might otherwise have.
 
(c)    If the indemnification provided for in this Section 7 is unavailable,
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages, liabilities
or expenses (or actions in respect thereof) in such proportion as is appropriate
to reflect not only the relative benefits received by Infosmart on one hand and
Keating, Axiom and the Additional Agents, if any, on the other from the
Offering, but also the relative fault of Infosmart on the one hand and Keating,
Axiom and the Additional Agents, if any, on the other in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities, or expenses (or actions in respect thereof), as well as any other
relevant equitable considerations. The relative benefits received by Infosmart
on the one hand and Keating, Axiom and the Additional Agents, if any, on the
other, shall be deemed to be in the same proportion as the total gross proceeds
from the Offering (before deducting expenses) received by Infosmart, bear to the
total cash fees received by Keating, Axiom and the Additional Agents, if any,
pursuant to Section 4(e) and the value of the Agent Warrant issued to Keating,
Axiom and the Additional Agents, if any, pursuant to Section 4(i). The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by Infosmart,
Keating, Axiom, or an Additional Agent, the party’s relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission, and whether a party breached a representation or warranty or covenant
or agreement contained in this Agreement. Infosmart and Keating, Axiom and the
Additional Agents agree that it would not be just and equitable if contribution
were determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to above.
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or expenses (or actions in respect thereof)
referred to above shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such claim. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
 
8.    Survival of Indemnities, Representations, Warranties, etc. The respective
representations and warranties of Keating, Axiom and Infosmart as set forth in
this Agreement or made by them respectively, pursuant to this Agreement, shall
remain in full force and effect, regardless of any investigation made by or on
behalf of Keating, Axiom, Infosmart, or any of the officers or directors of
Infosmart or any controlling person, and shall survive delivery of and payment
for

 
-30-

--------------------------------------------------------------------------------

 

the Shares and Warrants for a period ending on the date two years subsequent to
the Closing Date.
 
9.    Conditions of Keating’s Obligations. The Placement Agents’ obligations
hereunder are subject to: (i) the accuracy in all material respects at and
(except as otherwise stated herein) as of the date hereof, of the
representations and warranties made by Infosmart in Sections 2(a) and 6; (ii)
the accuracy in all material respects at and (except as otherwise stated herein)
as of the Closing Date, of the representations and warranties made by Infosmart
and Cyber Merchants in Sections 2(a), 2(b) and 6; (iii) the compliance in all
material respects at and as of the Closing Date by Infosmart and Cyber Merchants
with its covenants and agreements herein contained and other provisions hereof
to be satisfied at or prior to the Closing Date; and (iv) the following
additional conditions:
 
(a)    The Transactions shall have been consummated.
 
(b)    The Placement Agents shall have received a certificate, dated the Closing
Date, on behalf of Cyber Merchants by the Chief Executive Officer or the
President and the Chief Financial or Accounting Officer of Cyber Merchants to
the effect that:
 
(i)    The representations and warranties in Sections 2(a), 2(b) and 6 are true
and correct in all material respects at and as of the Closing Date, and
Infosmart and Cyber Merchants has complied with all the agreements and satisfied
in all material respects all the conditions on its part to be performed or
satisfied at or prior to the Closing Date;
 
(ii)    The Transactions have been consummated;
 
(iii)    The representations and warranties of Cyber Merchants contained in each
subscription agreement entered into with an Investor are true and correct in all
material respects as of the date of such certificate, except to the extent any
such representation or warranty was expressly made as of any other date, in
which case such representation and warranty was true and correct in all material
respects as of such other date;
 
(iv)    Between the date of this Agreement and the Closing Date, no litigation
has been instituted or, to the knowledge of Cyber Merchants, threatened against
Infosmart or Cyber Merchants; and
 
(v)    Between the date of this Agreement and the Closing Date, there has not
been any material adverse change in the financial condition, business, or
results of operations of Infosmart or Cyber Merchants.
 
(c)    The Certificate of Determination for the Series B Preferred Stock shall
have been filed with the Secretary of State of the State of California and be
effective.
 
(d)    Cyber Merchants shall have entered into the Registration Rights Agreement
with the Investors.
 
(e)    Cyber Merchants shall have accepted subscriptions in such amount as
mutually determined by Cyber Merchants and Keating, but not less than the
Minimum Amount.

 
-31-

--------------------------------------------------------------------------------

 

(f)    The conditions set forth in subscription agreement between Cyber
Merchants and each Investor shall have been satisfied.
 
(g)    The Placement Agents shall have received an opinion of Cyber Merchants’
U.S. counsel, as to matters reasonably requested by Keating.
 
(h)    Cyber Merchants shall have filed the Proxy/Information Statement
contemplated by the Exchange Agreement with the SEC.
 
(i)    Cyber Merchants shall have delivered a Voting Agreement executed by each
of KI Equity and the Shareholders, substantially in the form attached to the
Exchange Agreement.
 
(j)    Cyber Merchants shall have obtained all consents, waivers and approvals
required in connection with the consummation of the transactions contemplated by
the Offering, other than consents, waivers and approvals the absence of which,
either alone or in the aggregate could not reasonably be expected to have a
Material Adverse Effect on Cyber Merchants.
 
(k)    Immediately prior to Closing, Cyber Merchants shall be in compliance with
the reporting requirements under the Exchange Act and shall be quoted on the OTC
BB.
 
If any of the conditions provided for in this Section 9 shall not have been
satisfied when and as required by this Agreement, this Agreement may be
terminated by the Placement Agents by notifying Infosmart of such termination in
writing at or prior to the Closing Date, but the Placement Agents shall be
entitled to waive any of such conditions.
 
10.    Effective Date. This Agreement shall become effective at 11:00 A.M.,
Denver time, on the date hereof (the “Effective Time”).
 
11.    Termination. In the event of any termination of this Agreement under this
or any other provision of this Agreement, there shall be no liability of any
party to this Agreement to any other party, other than as provided in Sections 7
and 8, and this Section 11. This Agreement may be terminated after the Effective
Time by (a) Infosmart for any reason by notice to the Placement Agents, and
(b) the Placement Agents by notice to Infosmart (i) if, Infosmart shall
materially breach any of its representations and warranties in this Agreement or
shall fail to fulfill its covenants and agreements contained in this Agreement;
(ii) if at or prior to the Closing Date there shall have been a material
escalation of hostilities between the United States and any foreign country
(other than Iraq), or any other material insurrection or armed conflict
involving the United States which, in the reasonable judgment of Keating, as
Lead Placement Agent, after consultation with Infosmart, makes it impracticable
or inadvisable to offer or sell the Share and Warrants; or (iii) if there shall
be any material litigation or regulatory action, pending or threatened against
or involving Infosmart, which, in the reasonable judgment of Keating, as Lead
Placement Agent, after consultation with Infosmart, makes it impracticable or
inadvisable to offer or deliver the Shares and Warrants on the terms
contemplated by this Agreement.
 
If, and only if, Infosmart terminates this Agreement after it becomes effective
for any reason (other than Keating’s or Axiom’s material failure to comply with
its obligations under this Agreement or material breach of its representations
and warranties) or the Offering fails to close because of Infosmart’s breach of
any representations or warranties contained in this Agreement

 
-32-

--------------------------------------------------------------------------------

 

or Infosmart’s failure to fulfill its covenants and agreements contained in this
Agreement, Infosmart shall pay the Placement Agents their actual out-of-pocket
expenses incurred (less than amount of the advance of the Allowance paid under
Section 4(f)).
 
12.    Agreement Concerning Disclosure of Information. The Placement Agents
agree to treat confidentially any information that is furnished to such parties
(or to parties acting on their behalf) by or on behalf of Infosmart (the
“Information”) until such time as such Information is disclosed to the public
(including disclosures in SEC filings). The Placement Agents agree that they
will use the Information only for the purposes related to a determination of
your willingness to act as exclusive selling agents pursuant to this Agreement,
and that the Information will be kept confidential by them and their partners,
members, managers, officers, directors, employees, agents, and other affiliates
(collectively, the “Affiliates”), and their attorneys and accountants
(collectively, the “Professionals”), and that the Placement Agents, such
Affiliates, or Professionals will not disclose the Information to any Investor
or other person; provided, however, that the Information may be disclosed to (a)
Additional Agents, Affiliates and Professionals who need to know such
Information for the purpose of evaluating or providing services in connection
with the Placement Agents and their clients’ investment in Infosmart; provided
such parties agree to be bound by this undertaking, (b) to any federal or state
regulatory agency and their employees, agents, and attorneys (collectively,
“Regulators”) for the purpose of making any filings with Regulators if
disclosure of such Information is required by law (provided that you advise
Infosmart in writing of the Information to be so disclosed within a reasonable
time prior to such filing), and (c) any other person to which Infosmart consents
in writing prior to any such disclosure.
 
In the event that either of the Placement Agents are requested or required (by
oral questions, documents, subpoena, civil investigation, demand,
interrogatories, request for information, or other similar process) to disclose
to any person or entity any information supplied to such party, Additional
Agents, its Affiliates, or its Professionals in the course of their dealings
with Infosmart or their respective representatives, such Placement Agent agrees
that it will provide Infosmart with prompt notice of such request(s) within a
reasonable time prior to such disclosure so that Infosmart may seek an
appropriate protective order and/or waiver of compliance with the provisions of
this Agreement. It is further agreed that, if a protective order is not
obtained, or a waiver is not granted hereunder, and such Placement Agent is
nonetheless, in the written opinion of counsel, compelled to disclose
information concerning Infosmart to any tribunal or else stand liable for
contempt or suffer the censure or penalty, such Placement Agent may disclose
such information to such tribunal without liability hereunder. Prior to making
such disclosure, such Placement Agent shall deliver a written opinion of its
counsel to Infosmart’s counsel that disclosure is compelled by law. Such
Placement Agent will exercise its best efforts to obtain a protective order or
other reliable assurance that confidential treatment will be accorded the
Information.
 
Before Infosmart releases any information referring to the Placement Agents’
role under this Offering or uses the Placement Agents’ name in a manner which
may result in public dissemination thereof, Infosmart shall furnish drafts of
all documents or prepared oral statements to the Placement Agents for comments,
and shall not release any information relating thereto without the prior written
consent of the Placement Agents. Nothing herein shall prevent Infosmart from
releasing any information to the extent that such release is required by law,
rule or regulation.

 
-33-

--------------------------------------------------------------------------------

 

13.    Notices. All notices or other communications that are required or
permitted under this Agreement shall be in writing and sufficient if delivered
by hand, by facsimile transmission, by registered or certified mail, postage
pre-paid, by electronic mail, or by courier or overnight carrier, to the persons
at the addresses set forth below (or at such other address as any party shall
have furnished to the other parties in writing), and shall be deemed to have
been delivered as of the date so delivered:
 
If to Infosmart:
Andy Kwok
Infosmart Group Limited
5th Floor, QPL Industrial Building
126-140 Texaco Road
Tsuen Wan, Hong Kong
(852) 2595-0911 telephone
(852) 2558-7316 telecopy
 
with a copy to:
Richardson & Patel LLP
10900 Wilshire Blvd., Suite 500
Los Angeles, California 90024
Attn: Kevin K. Leung, Esq.
(310) 208-1182 telephone
(310) 208-1154 telecopy
 
If to Keating:
Keating Securities, LLC
5251 DTC Parkway, Suite 1090
Greenwood Village, CO 80111
Attn: Timothy J. Keating
(720) 889 -0131 telephone
(720) 889-0139 telecopy
 
If to Axiom:
Axiom Capital Management, Inc.
780 Third Avenue, 43rd Floor
New York, NY 10017-2024
Attn: Mark D. Martino
(212) 521-3800 telephone
(212) 521-3888 telecopy
 
with a copy to:
Wollmuth Maher & Deutsch LLP
500 Fifth Avenue
New York, NY 10110
Attn: Rory M. Deutsch, Esq.
(212) 382-3300 telephone
(212) 382-0050 telecopy
 
14.    Successors. This Agreement shall inure to the benefit of and be binding
upon the Placement Agents, and Additional Agents, Infosmart, Cyber Merchants and
their respective successors and legal representatives, except that neither
Infosmart nor the Placement Agents may assign or transfer any of its or their
rights or obligations under this Agreement without the prior written consent of
the other; provided, however, that upon consummation of the Transactions,

 
-34-

--------------------------------------------------------------------------------

 

Cyber Merchants shall assume all of the rights and obligations of Infosmart
under this Agreement without the need for further consent of the parties.
Nothing expressed or mentioned in this Agreement is intended or shall be
construed to give any person other than the persons mentioned in the preceding
sentence any legal or equitable right, remedy or claim under or in respect of
this Agreement, or any provisions herein contained, this Agreement and all
conditions and provisions hereof being intended to be and being for the sole and
exclusive benefit of such persons and for the benefit of no other person; except
that the indemnities of Infosmart contained in this Agreement shall also be for
the benefit of the person or persons, if any, who control the Placement Agents
or any Additional Agents within the meaning of Section 15 of the Securities Act,
and the Placement Agents’ and any Additional Agent’s indemnities shall also be
for the benefit of each officer and director of Infosmart and the person or
persons, if any, who control Infosmart within the meaning of Section 15 of the
Securities Act.
 
15.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California. Any judicial proceeding
brought against either of the parties to this agreement or any dispute arising
out of this Agreement or any matter related hereto may be brought in the courts
of the State of California or in the United States District Court located in Los
Angeles, California and, by its execution and delivery of this agreement, each
party to this Agreement accepts the jurisdiction of such courts. The foregoing
consent to jurisdiction shall not be deemed to confer rights on any person other
than the parties to this Agreement. The prevailing party in any such litigation
shall be entitled to receive from the losing party or parties all costs and
expenses, including reasonable attorney fees, incurred by the prevailing party.
 
16.    Miscellaneous Provisions.
 
(a)    Severability. If any portion of this Agreement shall be held invalid or
inoperative, then, so far as is reasonable and possible (i) the remainder of
this Agreement shall be considered valid and operative, and (ii) effect shall be
given to the intent manifested by the portion held invalid or inoperative.
 
(b)    Modification or Amendment. This Agreement may not be modified or amended
except by written agreement executed by the parties hereto.
 
(c)    Number and Gender of Words. Whenever the contest so requires, the
masculine shall include the feminine and neuter, and the singular shall include
the plural, and conversely.
 
(d)    Other Instruments; Counterparts. The parties hereto covenant and agree
that they will execute such other and further instruments and documents are or
may become necessary or convenient to effect and carry out the terms of this
Agreement. This Agreement may be executed by facsimile signatures and in
multiple counterparts, each of which shall be deemed an original. It shall not
be necessary that each party executes each counterpart, or that any one
counterpart be executed by more than one party so long as each party executes at
least one counterpart.
 
(e)    No Partnership. Neither of the Placement Agents is a principal of or a
partner with, or does not control in any way, Infosmart or its employees or
agents.

 
-35-

--------------------------------------------------------------------------------

 

(f)    Entire Agreement. This Agreement contains the entire understanding
between the parties and supersedes any prior understandings or written or oral
agreements between them respecting the subject matter hereof.
 
[Signatures on following page]
 
-36-

--------------------------------------------------------------------------------

 


If the foregoing correctly sets forth our understanding please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter and your acceptance shall constitute a binding agreement between us.
 
Very truly yours,
 
INFOSMART GROUP LIMITED




By:   /s/ Andy Kwok

--------------------------------------------------------------------------------

Andy Kwok, CEO


Accepted and agreed:
 
KEATING SECURITIES, LLC




By:  /s/ Timothy J. Keating

--------------------------------------------------------------------------------

Timothy J. Keating, President


 
AXIOM CAPITAL MANAGEMENT, INC.




By:  /s/ Mark D. Martino

--------------------------------------------------------------------------------

Mark D. Martino, President
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
SUBSCRIPTION AGREEMENT
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
REGISTRATION RIGHTS AGREEMENT
 


 
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
FORM OF AGENT WARRANT
 


 
 

 
 
 

--------------------------------------------------------------------------------

 


DISCLOSURE SCHEDULES
TO
PLACEMENT AGREEMENT
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

